Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 1 of 26




                  PAUL FINANCIAL DEED OF TRUST




                      EXHIBIT-A
       Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 2 of 26


                                                                                                       DOC n 353220
                                                                                                        0S.'P8f2&SS           02-Si8m
                                                                                              Ofricriaai                      R-
                                                                                               R^questefii By
                                                                                               vcsTSffti riTie core-w
                                                                                                     Lyon County - Ky
                                                                                               Rary C. Hiiliisan - Rscor-der
                                                                                              PasgjE    1   of 2S
             Assessor's Parcel
                                                                                              fiecofthtd By; dFK
            022-<552-02
            Return To;                                                                                                I/III
            Paul Financisl, LLC
                                                                                                                                    It 1®'
                                                                                                                                   IM
             J 40} Los Gmjos Drive
            Sa« Rafael, CA,04903

            Prepared By;
            Paul Finansial, LLC

                                                                                                ESi          M-'
            R^xa-dicg Requested By;
            Paul FinajiciaL LLC                                                   ■■ri;"        r'i'
            1401 Los Gamos Drive
                                                                                               rtr
            San Rafael,CA,94903
                             ©"CVil^
                                            jSpace Above This One For Reeordleg Data|                         —

                                                 DEED OF TRUST
                                                                        " K1514 L00270€00003832476




                                                                      isp-
            DEFINITIONS
            Words used in tnuldple sections of this;jJecaraerir are defined below and oths- words are defined in
            Seaions 3, 11, 13, 18. 20 and 21. Ceririsi tales regtwdlng the assgc of words used tn this dcscument are
            also provided in Section Id,
            (A) "Security lajdr»OTem*',fP!^s thrs d-;t:OTer>t which is dated JXa» 02, 2005
            together with ali Riders to tms dcr'jmKst
            (B) "Bomwer" is Lesi^. KK#B|sk SJKt Asirirey E, Ssatettr, husband and wife, as
            joint tenants




            Bcntowet s thatruJsisf under this Security Instniirteat
            {C> "Lender    i% j?ssil Fiimnciai, LLC

            I      is a~ Limited Liabilny Company
            oi;anized«» existing under tiw kws of Th® State of Delswax©
            ALm-NEG-dOyR-l/i-OS                                                                          0000389247
            Nf % A.&A-Single Fatnily-PaBtiie Mae/Freddie Mac llNfFORM INSTRlfSfENT                     Form 3029 l/OI
     '^1    WITH MERS
            ^-6A<NV)(0307)
33
            PaglloflS                {nitials:
            VMP M<Bi:g,?ge Solutions

           DOBAWNV
                                                                      liiiiiMitiiiWiffiiiiiHii
           ALTA4tE&-«}YRdrt.0»
                                                                      liiiiiMiiiiiiniHiBWiifiMiiw
        Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 3 of 26



                                                             iiillliliii                               mm            fmtlT

           Lender's address is 1401 Los Gasaos Driva, San Rafsal, Cft, S4i9Q3
                                                                                                                           ij
          (D)'Trastee" is Foundation Coaveystacing, LLC

          (E)*'MERS'* is Mortgage BiecEronic Ri^istration Systems, inc. MERS is a separate cwponKfenpfiSr fel
                sofeiy 3S a nominee fca- Lender and Lender's saccessore and assigns. MERS is tiie M^Sdary j
           under l&is Securiify lastraoient MERS is cuianizud and existing under the fews of Delaware, an«i kt; a.?
           address and teiephotie number ofP.O. Sox 2026, Flint, Ml 48501-2026, tel.{8S8)679-MFR«:
          (F)         means the promissory note signed by Boitimw and dated June 02, 2005
          TEe Note states ifcat Bonuwer owes Lender One Hundred Sixty-Thtee Thouss&J, Five "
          Hundred       and O/lOOths                                                                              Dollars
          {U.S. S163,500.00               )plus mteresi. Borrower has promised to   tr.ss de& a? isgylsar'Periodic
          Pajroents and to pay the d^t in full ttot teer than July 01, 2045
          (G)"Prr^rty" measts the property tfjat is described below under Ure heading 'TraiSf® of Rights in the
          I'roperty."
          (H)"Loan" means the debt evMesiced fey the Note, plus interest, any pre^a            tiwrges and late charges
          due under dm Note, and all .sums due under this Seeurit>- Instnimtmt, plus intcrest-
          (I) "RWcrs" means all Riders ® this Stctirity Instrument tbgi; are executed by Borrower. Use fttllowing
          Riders are to be executed by Borrower {check box as applkabk]:

           j.Xj.Adjustable Rate Rider Q Coiidcminitan Rider                     L&J Second Home Rider
           I j Balloon Rider            IJ Planned Unit Dex'elopme=r- P,'der i,_J M Family Rider
           Q VA Rider                   CjBiweekly Payment R/dsr                ..JSJ Ot}>er(s)[specify']
                                                                 rf»                       Fenalty

          (J) "Applicafak Law" means all comrollin'a applicabl.. federal, state and local statutes, tegiilations,
         ordinances and adminiarative rules asvd orders {irta; feove the eflect of imv) a-s well as all applicable final
         non-appselable judicial opinions.
         (K)"CommaDity Association Does, Fees, and ^esstoeats" means all dues, fees, assesaneids and other
         dtarges that arc Imposed on Borrc»-cr or te Property by a condominium BS-sociation, homeowners
         association or similar(Vj^nistslimt.
         fL) "Electronic Funds Traasfe-r"           ar.y transfer of furtds, other than a transaction orfgin^ed by
          check, tirsft or simihrf papet fffitrament, which is initiated through an electronic terminal, telephonic
          instrument, computer, o-' rKognetic iipv so as to order, instruct, or authorize & Snaociai issiilutiott to debit
          or credit an accoi«i, Simii temt «ic!ta#es, hut is nor limited to, poirit-of-saie transfers, automated tslier
          machirte transacijc-ns tj-amSss initialed by tclepfaone, wire timsfsfs, and autonsaied clearit^ouse
          transfers.                  '■'Cl'"''
          (M) "Esaow Item,?" mec^s dtose items that are described in Section 3,
          <N) "Miscedaneous Pomx"?*!®" means any compCH-sstion, sealement, award of damages, or proceeds paid
          by any diird pjirty (other tl.aTi insurance prceeeds paid under dw coverages described in Sectkm 5) for: (i)
          damage to, or desr.eison of. the Frt^eny; (it) coademnteion or other taking of all or any part of tie
          Property; tjli) conveyance in fieil of conttenation; or (iv) rnisrcpresentations of, or omissimK! as to, tlsc
          value and^4s33pdS& of the ftoperiy.
          (O) "Mortgage iins«r«acfc" means insurs-nce protecting Lender t^ainst the noapaymetrt of, or default on,

         i ffDi "Peri»dic Paytaeut" means the regulariy scheduled amotmt due for (i) fvincipal uikJ mierest untfer the
            N'jic ohis (li) any anaoimts under Section 3 of this Security FiKtnijneni.
           (0) "RE3PA" means the Real Estate ScttlemeiiS Procedures Act (12 U.S.C, Section 2601 et seq.) and its
            jnjj'ememing regulation. Regulation X (24 C.F.R. Part 3500), as they might be amended from time to
.^•r^       ALTA-NEG-dOYR-l/l-OR                                                           /J/'Lr 0000389247
 i                                                                              Initials^ai^
                                                           Page2of!S                                   }^rw3029      1^1
           Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 4 of 26

                                                                                                                                 06m/2BBB
                                                                   IlilMliill                                     353226         303 of 25




                lime, or any arldillonal or successor legislation or r^Salion thai governs die saiue subject matter. As used
                © this Sectirity Instrument, ^RBSPA" refers to all requirements and restrictions that are imposed in regard
                to a "federally related mortgage loan" even if the Loan does not qualify as a "federaHy related mortgage
                Irran" under RESPA,
                (R)"Successor ia fstemt of Borrower" means any pan>- thai has taken titk to th« Property, wheth^ v/f
                not that pffity has assmracd Borrower's obligations itnder the Note Mid/br tliis Socuri^ Instrument. ,
                TRANSFER OF RIGHTS IN THE PROPERTY

                The bene&iaiy of this Security Instrument b MERS (solely as nominee for                 m4 LendCiV
                successors and assigns) and ite succfessors and assigns of MERS, This Securitj' fcsaaraent wcyres to
                Under:(i) tlie repayment of the Loan, and ail renewals, eHtensions and modiEcaticns ofthe Nofs* and (ii)
                the perftmnance of Borrower's covenants and agreemrmts under this Secur«T h&fnjment mid The Note. For
                this purptjse, Borrower irrevocably grants         conveys to Trustee, v trust, with ^wer of sale, the
                following described piopcrty located m the Cob»ty                 ''Type of R^^-:i::^ding lurbdictionj
                ofiyon                                            [Name ofRecordu'g fef!sdj«ios|:
                SEE EXHIBIT "A" ATTACHED HERETO AHD HRBE A PART HErSOF




                                                                            -- r:       .T..!-"-- '-"-




                                                                            r-      ;T;T-
                                                                           n-, i: ■
                                                                ."hT-,




                                            .uT i: i
                Parcel ID Number: 0^2-052.-02 *                                                   which curreiitfy has the address of
                1740 Ajjtuaun. t^an                    ■"t''                                                                 {Street]
                E'«rnJ.iBy                                                           (City}. Nevada 39408-0030 {Zip Code]
                ("Property Addict?,''/
                     TOGEHiER WlTlf all the impfovements now or hereaher erected oa the property, aitd all
                essements, appurtcnima-i, ind fixtures now or Intreafiar a part of the property. All rejdacetrtcMs and
                additions sh^fi:     be ccvered by this Security lastruraenl. AH of the fotegosng is refeed to in this
                Security insfatimeai iss tlie "Property." Borrower undersands and agrees that MERS holds only iegai title
                to the fmcfcsts grasTt&d by Borrow-er in dtis Seciwity Instrutneni, but, if iieeessaey to comply witli law or
                custom, MBR-j t?-, notiitnce for Leiidfer and LeadePs succes^is and assigns) has die right: to to:efcise any
                or    of those sraerests, tnduding,. hut not fimitsd to, the right to foreclose and sell the Propeify'; and to
                taf:e ery sictiofl required of Lender including, but not liratted to, releasing and canceling this Security
                urtromtjit
                     BORROWER COVENANTS that torovrcr is lawfully seised of the estate her^ conveyed iind has
                the Kg'it to grant and convey the ProjKPity and that the Property is unencumbered, except for encumbrsices

       '■Tt :^UEA-KEG-40XIt-I/X-09                                                                                   0000389247

fe, r -^' "iT        -dAfNV) (0307)                             Page 3 of !5                                      Form 3029     lAH
T:i:r:
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 5 of 26


                                                       ilMUMil                                 B229



  of record. Borrower wmraots and will defend generally tfee titie to live Property against «!l claims and
  demands,subject to any encombnmces of record.                                                              ,j;
       THIS SECURITY INSTRUMENT combines uniform covenants fw national use and non-unifomi '^
  covenants with limited viariations by jurisdiction to constitute a unifonn security instnsm^ti covering .Ta!
  property.
      UNiFORM COVENANTS. Borrower and Lender covenant and agree as foHows:
      1, Payment of Principal, Interest, Escrow items, Prepayraeat Charges, and Late Liatges.
  Boirower shali pay wlien due the principal of, and intercrt on, the deSjt evidenced by the Note «s|
  prepayment charges md late charges due under the Note, Borrower shall also pay funds for Escrov, ucra.
  pursuant to Section 3. Payments due under the Note and this Security Instrument shall in. eraiu ra L S
  currency. However,if any check or other utstrument received by Lender as paymtmt unJft the          or this
  SKsirity Instnunmt is tetumed to Lender unpaid. Lender may require that any or aiJ t jF'rquent wv-mcnte
  due under the Note and this Swurity Jnsttumem be made in ons or more oT the                      forms, as
  selected by Lender: (a) cash; (b) money order.: (c) certified check, b%r4 -lieck. fot.iitJt,'- check or
  casl!ief*s check, provided any surit dreck i.s drawn upon an institution '-Ljse deposits are aistired by a
  federal agency,, instrumenlality, or etUi^'; or <d) Electronic Funds Transsc
       Payments are deemed received by             when received M the k? n m dcsimuiied in foe Hole or at
  such other tocatioai, as may be designated by Lender in accordance with t   cc pr i^tssons in Section 15.
  Lender may return any payment or partial payment if tS»e payment or pcuf         i cf are insufttcient w
  bring the Loan current. Lender may accept any payment or partial psypKm                cient to bring the Lop
  carrenl, without waiver of any riglrts hereunder or prejudice -"o its rights to refuse stich payment or partiai
  payments a the foture, but Lender is not cfoiigatcd to appiv      naymenis at ti«: time such paymeats are
  accepted. !f each Periodic Psymest is applied as of its sciw-'3l,-"' due dBs, tften Lender need not pay
  interest on unapplied fonds. Lender may hold such unuppheJ funi' .,'-:T Borrower makes payment to bring
  foe Loan current If Borrower does not do so within a rea,...sable pr »>' of time. Lender shall either apply
  such fimds or return them to Borrower. If not applied   ,,,'jch fonos will be applied to the outstanding
  prtncfoai balance under tite Note immediately prior tc fore* tncr No offset or claim wbidt Borrower
  might have .now or in foe fbttjre against Lersjfer shs>' "vhpte Bcr twcr from making payments due un^r
  foe Note atd thte Socurily Instrument or pcrfefming the        enans and agreements secured by this Sismriiy
  Insirament.
       2, Appitcafiotk of Payments or Proceed^:.               as ofoenrise described in this ^xhion 2, all
  payments accepted and applied IQ'' Ler.der sital! be '.oplied in the following order of priority;(a) interest
  due under foe Note;(b) priacfoal due isier tlie Noif;(c) suiiounts due imder Section 3. Such payments
  shall be applied to each Periodic Payr-fa-u .n Uie order in which h became due. Any rismaHiing aanounis
 shall be implied first to late chaf^es,-mmd to gry other ammmts due under this Security Instrument, and
  then to reduce the principal balance o*"'z Note
       If Lender receives a paymeal fr.V'i        ewer for a delmqueiir Periodic Paywmi which includes a
  sufficient amount to pay ?„ny        c      oc die paytnew may be applied to the delinquent payment and
  the late charge. If more'i an ■^ne         Pavment is outstanding, Lender may apply any payment received
  from Borrower to the ecps/foeni oi tsr Perkidte Payments if, and to the extent foat, each i^yment can be
  paid in full. To the ext«s{ fotu. any excess exists ate the payment is applied to toe foil paymcni of one or
  more Periodic Pavments, sucr; £\«ss may be applied to any late charges due. Voluntary prepayments foal!
  be applied ffjst        nrepaymett rfoarge,-. <®d focm as described in the Note.
       Any applicasxv* -f oayTOcnts, insumce proceeds, or Miscellaneous ProceedsjCo priiKipai due under
  the Note shall not e„le".d c postpone foe due date, or change foe amount, of tire Periodic Payro®ts.
        3, Puud? foil Esbt rvi Items. Bortower shall pay to Larder on the day Periodic Payments are due
  under the N 'r m tri die tvote is paid in full, a .sum {te "Funds") to provide for payment of amounts due
  for: (a)        an,j a c ments and other items which can attain priority over this Security InsiJimrem as a
  lien or ei v-tibrancc c the Property; (b) Ic^ehold payments or ground rents on the Prcperty, if any; (c)
  premiums              sid all insuniiiDe required by Lender undo' Section 5: and (d) Mortgage Insurance
 prerrt'Cjns, jf  " or any suras payable by Botrower to Lender in iieu of tte fwiymertt of Mortgage
 htrurq-ee orcmiums tn sccordBJice with the provisions of Seirtkm 10, These itcOTS are called "Escrow
 hens" AJ "rigmjijon or at any time during foe term of tlie Loan, Lender may require that Community
 Aswiaiioo Oues, ifees, and Assessments, if any, be escrowed by Borrower, and such dues, fees and
 ^Msstients shall be an Escrow Item. Borrower shall promptly furnish to Lender ail mKices of amounts to
 be pi«d under this SectiiHi, Borrower shall pay Lender the Funds for EJtcrow Items unkss Lender waives



 f^^^A(NV>(0307)                                   Paged of 15                                Form3029 lAll
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 6 of 26


                                                      BHillHi                                353228         Z'tiT

  Borrower's obligation to pay the Funds for any or all Escrow tents, tendef may waive Borrower's
             to pay to Lender Funds for any or all Escrow liems a any time. Any such waiver          oaly tor
  in writfeg. In the event of such waiver, Borrower shall pay directly, when and where payable, toe amounts
  due for any Escrow terns for which payrnent of Funds h» been waived by Lestdra- and. if Lender retrjirn,
  shall furnish to Lmdet receipts evidOTcing such paymatf witiiin such time period as Lender may rsqui-e.
  Borrower's obligation to make such payments and to provide receipts shall for all purposes be ,icssned to
  be a covettant and agrement contained in this Security lastrument, as the phrase "covtaitot snd sgi&tmms"
  is used in Section 9. If Borrower is obiipted to pay Escrow Items direfctSy, pursuant to a waisrcr.
  Borrower fails to pay the amount doe for an Escrow Iteev, l^ender may exercise its ngfert- unJs- Sectkst'sJ
  and pay such amoaal and Borrower ^all to be obligated under Section 9 to repay to Lendcc .soy s«ch
  amount, Losdcr may tuvoke toe waiver as to any or ail Escrow terns at any time »y ^ notice given in
  accordance with Section 15 and, upon such revocation. Borrower shall pay m Lender ?M fssitss, and in
  such amouns,that are th«} rerjuired under this Seclioo 3,
        l^dfif may,at any time,collect atd hold Funds m m amount(a):vjfftcient to jj^it L^der to i^ly
  ilie Funds at the time specified under RESPA, and (b) not to exce^           maximuir .njiount a lender cat
  retto'tc untfer RESFA- Lender shall cainiate lire araamit of Funds dua r®  bs&'s of current data and
  reasoa^le estimates of cxpeKdhures of Jutore Escrow Items or otoerwisv m accordance with Applicabb
  Law.
        The Funds shall be held tn f»n institution whos' osoosits are insured by a federal agency,
  instniini«ttality, or eatity {including Lender, if Lender is an    whose deposits are so insured) or in
  my Federal Home Loan Bank. Lender shall apply the Fund-^ to p i-r Escrow Items no later than ti« time
  specified under RESPA. Lender shall not charge Borrovc for tef'Tg iind applying the Fumfe, annually
  analyzing die escrow accomn, or verifying the Escfmt Fer*,*.      Lender pays Borrower iniercit on tlic
  Funas and Af^iicable Law pemsiis Lenda- to tnrtoe s j,h a .nm." Unless an agreement is made in writitig
  Of Applicable l.s%v rsquiros interest tp be piijl.on th' Fuac.s, 1 nder shall not be required to pay Borrower
  any interea or earnings on the Funds. Borrower and Lv,.s.sr .an agree m writing, however, that interest
  shall be paid on the Funds. Lender shall pve to Borrowet, wltocan ehargCy an annual SKSounting of the
  Fmids as required by RESPA,
        If (here is a surplus of Funds hdu >» escrow; bs defined under RESPA, t.tender shall aocouni to
  Borrower for the excess funds in ac&jriuncc wti RESPA. If toere is a shortt^e of Funds held in escrow,
  as defined under RESP.A, L'^'tder shjj' vilify P^rowcr as required by RESPA. and Borrower shall pay to
  tender the aiTKsmt necesssr. to make vo irv^         in accordance with RESPA, but to no mere tfian 12
  monllily payments. If tr^te is r dc.kiency o funds held in escrow, as deimcd under RESPA, Lendci'shall
  notify BrHTQwer as reqt red by           and Bomiwer shall psy to tender the amotroj necessary to niakc
  op !he deficliency in a^frdtovc with RFoPA,but to no more than 12 monthly payinants.
        Upon payntsnt ki sail -jt all sums secured by this Securify instruwent. Lewder shall promptly refend
  lo Borrower my          held jy I i«jder
       4. Oiaif^esr i|,>irs. Borrower shall pay ail taxes, assessnicnts, charges, fines, md toipositiwts
  attributable to the teaaersy which can attain priority over this Security Instrument, leasehold payments or
  ground rents or, rh» Propf w;, If any, arid Community Association Dues, Fees, and Assessments, if any. To
  toe extent tbs' Uv e {Sems me Escrow Items, Borrower shall pay(hero in the rnanner jrovidcd to Sectiwi 3.
        Borrhwsr sJ-E promptly discharge any lien which has priority over this Secroity Instniroeffl unkss
  Borrower'«t'^rcc sn writing to the payment ofthe obfigstion secured by the lien in a mamter acceptable
  to l.ender, te     -.o hug as Borrower is pcrforsning such agreement;(b)contests toe lien in good faith
  b>', "f detenus igamst enforcement of toe lien in, legal proceedings which in tender's opinism c^erate to
  pifivect ite emorcement of the lien while those proc^togs are pending, but only until such proc^ings
      concbfSed; or(c)secures from the bokJer of toe lien an agreemeai satisfactory to l.^^da' subordinating
 .li e lien to this Security Instrwnem, If Lender determines toat any part of the Property is sttoject to a lien
  wtoul? can attain priority over this Security Instniment, tender may give Boirower a notice idealifying the

 ^5!A-NES-4&yK-i/l~09                                                  ^              /ICi/ OOCl03S9247
  ^g|-6A(NV)(0307)                                Page 5 of i5                               Foiai3029 J,?bt
                   Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 7 of 26

                                                                                                                               0S/aS/20®5
                                                                         lll'liiiill                            353®

                     Ska. Wiihm 10 days of itoe date on which that notice is given, Sorrower shall satisfy the lien or take one or
                     more of the actions set forth ^>ove in titis Section 4.
                           Lend« may require Borrower to pay a one-time charge for a real estate tax verification and/or
                     repofiing service used by f,.ender in comseciioij with this Losai,
                           5- Proper^ Institiaace. Botrowet shall kes^ the improvements now existing or bfereaficr Motcd on
                     the Property insured against loss by tire, hazards included within the tarn "extended coverage" 'stsd any
                     other hazards including, but not limited to,earthquakes and floods, for whicfi Lander requites
                     This rasunance shall be ma/tUamed in the amounts (including deductible levels) ami fixr she nenoo rh.if
                     Lender requires, What L^tder requires pursuwit to Ac preceding sentences can change doflag tfe term of
                     Uie Loan. The insursace carrier providing the msurance shall be chosen by Borrower subject lo i„endefs
                     right to disapprove Borrower's choice, which right shall not be exercised; MRteasofiiiblv, leader may
                     require Botrower to pay, in ooimection with this Loan, either, (a) a "k yme chajp. for flood mne
                     detsimination, certification and tracking services; or (b) s one-time        for flood aone dctcnnination
                     and certification services and subsequent charges each time remaf^tngs or srmili^rsfeanges occur which
                     reasonably might affect such detemiinaion or certification. Borrower steM also          responsible tor the
                     payment of any fees Imposed by the Federal Emergency Nanagemerd Agiim-y ir connectitai with tlie
                     review ofany flood KXie determination reaiking frcmr an objecdon by Borrb^ii^r; ~
                           If Brsrower fails to maintain say of the coverages ulscribed above, l^endcf may obtain insurance
                     coverage, at Lender's option and Boirowft-'s expense. S.i!'de!- is under no obligatknr to purchase any
                     psBlicuiar type or anioiint of cov®age. Therefore, isuch covtrHj-c hall cover Lender, bus might or migh!
                     not protect Borrower, Borrower's equity in the Property, or the conicrte of the Property, against any risk,
                     hazard rx' liability and rni^l provide leaser or lesser s>jtH4qs iten: was previously in effect. Borrcm'er
                     acknowledges that the cost of the insurance oovcmgs so obt m-d osight significanify exceed the cost of
                     insurance that Borrower could have obtained. Any an can s dkKsr«>ed by Lender under this Seakm 5 shall
                     become adkSluona! ddn of Boixower secure^ liy tStis beccc ty lasurumenL These amounts shall bear interest
                     at the Ntrte rate from the date of disbursemenLttrt shaii be ^ayoble, with such iflttaesk upon notice from
                     Lender to Borrwer requesting pi^ent.
                           All insurana policies roquirod by Leader and jcricwals of such |-iolkies shall be subject to Lender's
                     fight to disapprove such policies, sIkT uictude a standard mortgage clause, and ^1 name Lender as
                     HJOrtgtigse and/or as an additional loss t'ayee. Lccder shall have the right to hold the policies and renewal
                     certificates, if Lender nsqubrs. Borrows;! shall promptly give to Lwtder all toceipfls of paid premiums and
                     retsewal notices, if Borrower 0!?ts«as aes 'er='s of msurance coven^e, not otherwise required by L«jdcr,
                     for damage to. or dcsfrocfion of if-ii Property, such polsey shall include a stasMfeffd mortgsge clause and
                     shall name Lender as             m&j* gs an addttlcmal loss payee.
                           fa the event cf fass. Borrower stull give prompt notice to the insurance carrier and Lender. Lmler
                     may make proo'#tes tf t.-H made promptly by Borrowrs. Unless Lender and Borrower mherwisc tjgree
                     in writing, any farrKsnvC proceetis, whether or not dte urtderlying insurance was required by Lender,shall
                     be applied to resfor^siai or repair of the Propev^, if the restoration or r^ir is economicatly fes-sible and
                     Lender's sccujsry js not Lxs'-'ped. During such repair and restoration period. Lender shall have frta right to
                     hold such ur, a«5..e nrocessds until Lender has htto an opportunity to inspect such Property to ensure the
                     work hsa jcen ec.^|,.leted to i^ender's satisfaction, provided that such insfKction shall be undertaken
                     prompilv. rider mfy disburse proceeiis for tlie repairs and rostoration in a single {^Tnent or in a series
                     of ptofres,' p,<ym«5l5 as the work is completed. Unless an agreement is made in writing or Applicable Law
                     req'.-irci faiert-sj to be pmd on such tnsurtmce proceeds, Lender shall not be required to pay Borrower any
                     ists-rei Of earning.^ on such proceeds. Fees for |Hib1ic adjusters, or other third parties, retained by
                     Eoirowef shall not be paid out of the insurmice proceeds and shall he the sole obligation of Borrower. If
,y.••.;•••>•-, .
                     d     to auon or repair is not economitally feasible or Lender's securily wotrld be lessened, the insurance
                     pro   us shall be applied to the sums secured by toss Security Instrument, whether or not then due, witli

                     hiTA-HEG~40YR-l/l-09                                                           y f}€k' 0000389247
                                                                                          faifiaL.j^^
                     t^-tSAfhrV)(0307)                               PageSoflS                            Form 3029 1AU
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 8 of 26


                                                                                                             06/08/21305
                                                      lillilllll                              J532a          007 of 25




  the excess, if any, paid to Borrower. Such itKurance proe«ds shaJ! be applied in die order provided for in
  Sections.
       If Sorrower abandons the Property, Lender may file, negotiate and settfe any a^'aitable msursnce
  claim and related matters. If Borrower dws not respond within 30 days to a notice fwm Lender tba; the
  insurance carrier has offered to settle a claim, then Laidcr may negotiate and settle the claim. Tlie ^3-aa>
  period will begin when the notice is given. In either event, or if Lend®- 3«j«ires t.he Propsny tinder ■
  Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rigfrts to any
  proceeds in an amount not to exceed die amounts unpaid under tlie Mote or this Security feifiuent. sstd
 (b> any other of Borrower's rights (ottier than the right to any refund of unearned                    paid fe)
  Borrowo-) under all insurance policies covering tire Property, insofsr s-s such rights me applicalk- to die
  cover^e of Che fToperty. Lerittef may use the insurance proiieds either to repair or resLrfe the Prr-perty or
  to pay amounts unpaid under the Note or tliis Security Itistnjin«it, whether or .lit dicn di«..
       fi. Occupancy, Borrower shall occupy, estabiish, and use the Pr3j»erly as Bsrrower's principal
  residence within 60 days after die execution of this Security InstnimeRt .^-id shall cemristK! to occupy the
  Property as Borrower's principal residence for zt least one year after the fla,e ofocciipsaicy, unless Lender
  otherwise agrees in writing, which consent shall not he unreasonably ttiddrckl. -or unless esctenaating
  circumstances exist whidt are beyond Sorrower's control
       7. Preservnfloa, MalBteHsoce aed Protection of the Propertyj Inspcctioas. Borrower shall not
  destroy, damage or impair the Propeny, allow tire PrOjiV'iy to deteriorate or eommti wa,ste on the
  Property. Whether or not Borrower b residing in the Property. &i->*rower shall maintein the Property in
  order to prevent the Property from deterior^ing or decreasing it?           due to its condition. Unless it is
  determined pttrsuant to Section 5 that rqrair or rsstor'JlSisi is not essrioniicaliy feasible, Bcsrower shall
  pfcsmptly repair the ftoperiy if dttms^ to avoid artter df^tssriorafion or dmnage. If insta'aace sk-
  condemnation proceeds are paid in coniscctlen with              to.    tlie taking of, the Property, Borrower
  shall be re,%ponsible for repairing or restoring the fropt > only if I,ender has released proceeds for such
  purposes. Lender may disburse proceeds forthc wpatrs ar^i lestoratkm in a single payment or in a series of
  progress payments as the work is cotnpteed. If        tsisurance or condemnation proceeds are noit sufficient
  to repair or restore the Property, Borrowsr     not rtfkvcd of Borrower's obligalian for the compteion of
  such repair or resforaticn.             •!
       Lender or its agent may make ffeisonabl? entries upon and ta^ectioivs of die Property. If it has
  reasonable cause, Leodcr may tespccl       ittser'ir of the improveinente on die Property. l,caid«r shsJl give
  Borrower notice at the time C4 or priw to       m mrerior inaction specifying such reasonable cause.
       8. Borrower's Loan Applica-tion, Borrower shall be in default if, during the Loan ^plication
  process, Botrower or 3H\y persons jf tQltities acting at the direction of Borrower or witli Borrower's
  knowledge or coBiaat gt've isssteriaUy fslse, misleading, or inaccurate iafofniation or statments to Lender
 (or fail«l to provide Leridcr with matta'tal infortnation) in connection with the Loai. Material
  representations inr-tede, but asa not limited to, represimtations concerning Sotrower's occupancy of the
  Property as Borrow,;:'£ principal residence.
       9. Protection of Lstifeir's Interest ie the Property and Etights lluder thfs Security iBStroineat- If
 (a) Bonow?^ faa'- ic perfcrnt the covenants and agroemems ainiamed in this Security instnenait,(b> there
 is a legal proceecwg tStat might signsficantly          Lender's interest in tlie Property snd.% rights undet
 (his Security Iflsirunteiit (such as a proceeding in bankruptcy, prcrfjate, for condemnation or forfeiture, for
 esifOTccmem of » ?fen which may asain priority over this Security Insaroment or to enfbroe taws or
  rct;'        or (c) Borrower has abandon^ tlte Property, then Lender may do ^d pay fts' wtetevw is
 ff%roi»o»v Of appropriate to protect Lctxier's interest ii? the Property and rights under this Security
  "iTumm,(ficludiiig protecting and/or assessing the value of the Property, and securing and'or repairing
 th? t iTOoerty. Lender's actfons can hidadc, but are not limited to: (a) paying any sums secured by a lien
 wmc'r }y(s priority over this Sectirity Insttumeot; (b) appearing in court; and (c) paying reasonable

 MTA-MEG-40YR-1/1-09

 S^-dAfNV')(0307)                                 P^ 7 of 55
                                                                        huifeis^fe^f/x          0000389247

                                                                                             Farm 3029     l/OI
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 9 of 26


                                                                                                                   06/08/2005
                                                                                                                       of 25




  attorneys' fees to protect its interest in the Property and/or n'^tts under this Security Instrument, incJuding
  its secured posWon in s. bankruptcy jrowediag. Securing the Properly includes, but is not limited to,
  entering the Property to make repaiis^ change locks, replace or board up doors and wndows, drain water
  from pi}!^ eliminate building or other corte violations or dangerous conditions, and have utilities Rtifcd
  on or off. Aldtough Ixtsdcr may take action under this Section 9, Lender does ma haw to do so ami Is rtet
  under any duly or obligation to do so. It is agreed that Lender incurs no liability for not taking ar»?.or ail
  actions authorized undtj this Section 9.
       Atty amounts disbursed by Iteoder und« thb Section 9 shall become additional debt of
  secured by tiiis Security Instromtrnt. These amotmts shall bear interest ai the Hot® rate frew (i® of
  disfeursmient at»d shall be payable, with such interest, upon notice from Lender to BKsov<ef rtxmesirg
  paymeitt.
        If tiiis SectHity Ijistniment is on a leasdiold, ScMrower shall comply with all t,i" orov'swKs of the
  kase. If Borrower acquires fee title to the Property, the tessehold and the fee this ihaii           tuuge unless
  Lender agrees to the ti>«^ in writiisg,                              , v H' -
      IS. Mortgage lasuraace. If Lender required Mortgage Insurance        condtior       -naking the Lotm,
  Bomtwer titall pay the premiums required to maintein the Mortgage In     'e in cffe    Iq for any reason,
  die Mortgage Insvirance covers^e requhed by Lemler ceases to ise avail? r "'tti tfeoir^^rtg^e insurer ihM
  previously jwovided sucti insurance and Borrower was required to make                designated payments
  toward Uk preroiunts for Mortgage lasurancc, BcHTower shall pay the premiums required to djtaitj
  coverage substantially equivalent to the Mwtgage Insurants ptevioosJy in effect, at a cost aibstimtisil)'
  equivedent to the cost to BoiKiwer of the Moitgage Inswna'-^" luevjouslv in efleci, from an alternate
  mortgage Insurer Elected by Lender. If substantially equna s." Mortgage Itisiitahce covera^ is not
  availafate. Borrower shall eontmue to pay to Lender the amoum cf t ^ -qiarateiy designated payments tiiat
  were due when the insurance coverage ceased to be ir ^ (-"ft Le         a li accept, use and retain these
  paymsits as a jiorM-efundsbie toss reserve in hen o Mc' ri e Itisurai cc. Sutds loss reserve shall be
  non-rcfimdabie, noiwitostanding the fact that the Lo ^ (s i,i! t    peid m full, and Leader shall not be
  required to pay Borrower any interest or ean mgs or 'uc®> oss ic erve. Lender can no longer require loss
  reserve pa^nnents if Mortgage Insurance c< "fscf fin the i-« m and for the period that lender requires)
  provided by an insurer selected by Laider             » bcco i'< available, is obtained, and Lender requires
  separately designated payments toward tite prermua^ tvf Mortgage Insurance. If Lender raquiTod Mot%age
  Insurance as a condition of mafcine the i     and fvstcwer was required to make separately designated
  payments toward the premiums to Moij. e irsuraisce, Borrott'cr shall pay tiie premiums required to
  maintain Mortgage Insurance in efi-^T or i rovide a non-refbndabie loss reserve, until Lender's
  requirement for Mortgage lnc»nince cfsus m accc mce with any written agreemeat between Bwrovrer and
  Lender providing 5>r such rersniriatioB ,>»        crminaiim} is required by Af^iicable Law.'Nodimf in this
  Section JO affects Borrower's old jwion i® p utterest at the rate provided in the Note.
       Mortgage Insuraacc rchnbu'se^ Leader tor any entity th-st purchases the Note) for certain losses it
  ntay incur if fJorrcwsT        net ,epay the ftoan as agreed, Borrowar is not a party to die .Mortgage
  fuscffance.
       Mortgage ssurer? tvJnw 'heir total risk on ail such insurance in force from time to time, and
  enter into agreetswr.tr. svatit otnejf t j-rdes that share or modi^'their risk, or reduce iossr«. These a^eenaeflts
  are on tenils and ccrf.rlnsis that ere sstisfactoiy to the moitgage insteer and the other psny (or parties) to
  these agreements tIv -e -cerements may require the fflortiage insiirer to make payments usitig any source
  of ftHJck tlsrt thsc mortgaj;'; u.iurer may have availdtie (witidi may include fttnds cteined from Mortgage
  ItisttraHce fha^ssstsj;^
      As s f.suh O) nese agreements. Lender, any purchaser of the Note, another in-surer, any reittsurer,
 any offaer esi.^. or any affiltatc of any of the foregoing, may receive (directly or ittdirectly) amounts titat
  derive from '.■'r r- .,hi be dtsaacterized as) a portion of Borrower's payments fca- Mortgage Insar»cc, in
  ex<.i3ci5',^3 for aiiafpg or modifying the mortgage insurer's risk, or reducing losses. If ,wch agreemeat
  prt'A'jkn d'8# an affili.sre of Lrader ls.kcs a .share of the insurer's risk m exchange foe a store of tite
  .itmiums ra d to the instiiisMr, the sutangement is often {ctmed "captive reinsurance." Further;
         fa) Auy such agreetneste will not affect the amoaats Ant Borrower has agreed to pay for
  Msrtfsfe iMSuraiice, or any ether terms of the Loan. Such sgrecaieHts will aot iacrease the amount
  Donmrei tvill owe for Mortgage Jasursttce, and they will not entirte Borrower to any refund.
 , Al-rA-t5!EG-402R-l/l-09                                                               PifU 000038S247
                                                                          Iniiialsffi-K [At (\
 <g|.6A(NV) (0307)                                  Page 8 of IS                                 Form 3029 IM
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 10 of 26



                                                     iilliliilffi                             353228



       (b) Asy stiteh agreeffieats will aot affccJ the lights Barrovtfer has - if aay - with respect to the          H;;
  Mortage InsarsRee ander the Howeowneis Protedioii Act of I99S or Bay other law. These rfghts l S; i                 tp
  may iadude the Hght to receive certaia dfedojaires, to request sad ohtai'ii caaceiiatloa of the': .tr" ''
  Mortgage Insnnioce, to have the Mortgage fasurance termiasted sotoraafctHy, md/or to ret:erkc«
  refund of any Mortgage Insarance prewiotBS thai were Rocamcd at the time of snch canceHa,Sr:Ka. or
  lertninatkm.                                                                                                        rt'
       U. Assignment of MisceilancooS Proceeds; Forfcitnre. Ail MtsceHattcous Proaieds                    Iwsfcy -
  assigned to £.*id itisslt be paM to Lender,                                                                  '
       }f the ProperQ' is ttemaged, such Misccitaneous Proceeds shaf! be applied to testor't         c'' rep^u iif
  the Property, if the restoration or repair is economically feasible and Lender's secuntf u « vssened.
  During such repair and restoraion period. Lender ahali have the right to hold such MiN~s ^aneou.»'oceeds •
  untii Letider has had an opportunity to inspect such Pmpcrty to ensure the wcdr bat -e--n corau^ed to
  Lender's satisfaction, provided that such inspection shaij be undertaken p-js" Lend-^ vr v jsy for the
  repairs and reslra^tion in a single disbursemeni or in a series of pr          paymeifls as dte work is
  completed. Unless an agreement is made in uviting or Appiic^fe Law !"=■ y ares fntcresi lo be paid on such
  M,iscell«ieoos Proceeds, Lender shall not be required to pay Bermvse.!          v irKeresi: or earnings on such
  Miscellaneous Proceeds, if the rcstrsration or repair is not economically his        or Lssfef's security would
  be Imened, the Miscellaneous Proceeds shall w a})plied to the sums secured by ?>'-#. Ssnirhy instrument,
  whether w not then due. with the excess, if any, paid to Bonower. Such Miscdimcous Proceeds sbaii be
  applied m the order provided for in Section 2.
        In the event of a total taking, deMntction, or los^ tr .slue of the Property, the Miseettosous
  Proceeds shall be applied to the sums secured by this Secunty Eottniment, whether or nor then due, whh
  toe excess, if mty, paid to Borrower.
        in the event of a partial taking, destriiciioa, or loss h vatoe of tb' Property in which the fair tnaricet
  value of dte Property immediately before the partial tsi,.-'"' Jc'tructmn, or loss in value is equal to or
  greater titan the amount of the sums secured by tlrs Seco'itj. Ks^nmicm immediately betbre the partia!
  taking, destruction, or loss in value, unlesi Bo'rrowp-'- apif 1 CTj^r otherwise agree in WTilmg, the sums
  secured by this Seairity Instrument shall be reduced        the amount of the Miscellaneous Proceeds
  multiplied by the followmg ftaction; (a) the t.^r! ■mioou' o? the sums secured immediately before the
  partial taking, destructkm. or loss in v^uc d-'i-d by (b) (he fair market value of dte Property
  immgdiately before the partial taking, destrtscdon, or      in vbIim. Any balance shall be paid to Borrower.
       In the event of a partial taking. dc$ raction, or lo..s in value of the Property m which the fair markW
  value of toe Property inmisdiaiely be Lve the prjtiai taking, destruction or loss in value is less toan the
  anouat of the sutns .secured immed iteh before toe panial taking, destrtfction, or Joss in value, unless
  Borrower and Lender others .-'e agree r wntiftg, the Miscellaneous Proceeds shall be ^piied to the sums
  secured by this Security LtrtttiniC'* whcL" c i ot the sums are then due.
       If the Property v ^b'^dopcd by Borrower, or if, after notice by Lender to Borrower that the
  Opposing Party (ss dc'ioea 'it the nt¥t nenieoce) offfe to make an awatd to settle a claim fbr dsHtiages,
  Borrower falls to "Sj^pon 11». lender ivrthin 30 days after the dae the notice is givrai. Lender is authorized
  to ocdieci imd apt Iv dte M5«-ni?.ocous Proceeds either to restoration or repair of the Property or to the
  suitis secured by r—" '»e,,unty l„,,a iineni, wbetoer or not then due. "Opposing f^rty" means the third patty
  that owes Borrower .vliM-rtlaneous Proceeds or the party against whom Borrower has a right of sction in
  regjtrd to Mtsceilar.eou- t»<i>,eeds
       Borrowf «s33i1 be «< aetault if any action or proceeding, whether civif or criminai, is begun that, to
  Lender's judjp,    ?' t told result in forfeitore of the Property or other matensi impairmem of Lendeps
  interest ir toe Props- or rights under this Security fastrumcru. Borrower can cure such s de&uit and, if
  actsieraie > as o- irred, retostats as provided in Section 19, by causing the action or proceeding to be
  drsm'ssed       a mmg that, in Lender's judgment, precludes forfeiture of tfie Prr^rty or other mmeriai
         tent or render s interest in the Property or rights under this Security instrument. The proceeds of
  &'!• SM X V ir claim for damages that are aijributable to The impairment of linderis interest to dte Projtorty
  m hereby .assigned and shall be paid to Lender.
     Alt Miscellaneous Proceeds that are not applied to restoration «" repair of tire Property shall be
  appirec m the order provided for in Section 2,

iilSKPA-HEG-405rR-1/1-09
                                                                       Inis
  g^-6A(N\')(0307)                                 Page 9 of IS                    "          Fern 3tl29 fdJI
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 11 of 26


                                                                                                              06/08/2a05
                                                                                               3S322S          010 of 25



         12, Borrower Nol Rjeteaied; F»rbisara»C8 By l^euder Ncrt » Waiver. Extension of the time for
   pssymttsi or modification of tanoitization ofthe stuns stscured by this Security Instrument granted by Lende®
   to Borrower or any Successor in Interest of Bofwwer shall not: operate to release Bte liability of Bctrowef
   or any Successors in Interest of Borrower. Ijerder shall not be requtnsi to comnKHce proceedings agatet
   any Successor in {«f®-est of Borrower «»• to refuse to extend time for paym«it or otherwise movil^
   amonizatimj offte sums secured by this Securip^ Instrament by reason ofany demand made by the cTiginsl
   Borrower or any Saccessors in Interest of Borrower. Any foriwmoe by Lender in exercising «Sfijight or
   remedy indtrding, witlioid ismitation, Lender's acceptance of payments from tliind persons, ersiiffff r
   Successors in Interest of Borrower or in iwnounts less th.^n tlte amount tfren due,^1! not hi* n newer ofot
   preclude the cx«cis8 of wy right or ranedy.
        13, Jtwnt and Several liability; Co-sfgners; SuccesioK and Assigns BoBtsd. Bsfross'er gasenants
   Kid agrees that Borrower's obligations and liability shall be joint and several. However,any Borrower who
   co-signs this Security Insaruinent but docs not execute die Note (a "co-i.              (si >s cr-sjjpung this
   Securi^ fnstrament only to mortgage, grant and convey the co-signer's                in the Propcny under die
   terms of this Security Instrument:(b) is not personally obligated to pay fs sums seatrcdi by dris Security
   Instmment; isad (c) agrees that Lender and any other Borrower csm sgRC to extents Uodity, ftsfwar or
   make any acoommodaticsns with regard to the lemts of this Security b'si9'<(;'!Kflt or fire Note withotfl the
   co-signer's csansent.
        Subject to dw provisions of Sectkm 18, any Successor in hitetesf OfIBdrr^                   wlio assumes
   Sorrower's obligations under this Security InstruiReat in wrr ng, and is approved by Lendm-, shall obtain
   all of Borrower's rights and benelits und^ this Seoiuity hi tr iHuit. Borrower sliai! not be released ftoin
   Borrower's obligations and fiabiffty under this Security trmnitf, mless Lender.agrees to such release in
   writing. Tito covenants and agreements of this Security Instr"^' i slmll bind (except as provided in
   Sectjon 20)and benefit the soccessois »id assigns of Lander::
        14, Loan Charges, Lender may charge Borrower                 hr scA-ices pmforRted b connection wtdi
   Borrower's default, for the purpose of protecting Lsoder's             m the Property and rights under this
   Secorify fustrtiment, iftcluding, bur not limited to, ar tnc t        procer^ inspection and valuation fees.
   In regard to any other fees, the absence of t-xpre&s au he     r u is Security Instaument to charge a specific
   fee 10 BciTower shall not be construed as a imfr-vi non o       -narging ofsuch fee. Lender may not charge
   fees that are expressly prohibited by this Security(tu mem or by 't.f^licsble Law.
         Ifthe Loan is subject to a law whicn       rrax nuui 'oan charges, and diat law is finally inteipresed so
   that the interast or odier loan charges con,!     qj-      coilecied in. connection with the Loan exceed the
   permitted limits, then; (a) any such U,su charge .hall be reduced by die siirioimt necessaty to reduce the
   charge to the permitted limit- and (b)aiPj,- sums aady collected from Borrower which exceeded permitted
   limits will be ceftinded so Bctrowcr.           irsay diooso to make this rafund by reducing the principal
   owed under flie Note or by SK'^img s Si'sa psyinent to Borrower. If s refiind reduces principej, the
   reduction will be tresiiid as a pitrcMl fs-epaymcait without any prepayment charge (whether or not a
   p«!.payment charge is prcv&d for          the Note). BotTOweT'& acceptance of any such refund made by
   direct payment to Bonrowor w»l( rronstsste a waiver of any right of action Bomrwcr migiit lave arising out
   ofsuch overoharg?.
         15, Notice^ ,411 iHitices      by Borrower or Laider in connection whJi this Security Instniment
   tnusi be in writitif finy notice to Borrower in connection witli this Security Instrunsfflit shall be desaned to
   have berm given tc Borrcwer when mailed by first cfsss mail or when aetussfiy delivered to Boirowefs
   notice address if-'mt by         means. Notice to teiy one Borrower shall constirote tioiice to ail Borrowers
   unless App.-Lgi-'e i w e.xpj'essly rexfuiros otherwise. The notice address shall be the Property Address
   sailess BoroiWer n.c; designated a substitoie notice address by notice to I..ender. Borrower ^al! promptly
   notify Len Lr of Bo-rower's ehsmge of address. If Lender specifies a procedure for reporting Borrower's
   change ot           n.en Borrower shall only report a change of address through that specific procedure.
   There say hs, ty one designated notice address imdfii this Security Instrument at any one time. Any
   notices m Lender shall be given by deliverlisg it or by mailing it by first class mail to Lender's address
   stSed h«®Jri unless Lender has designated anodier address by t»tice to StHTOwer. Any notice in
   i i-^-r-ectiDtj With this Socuri^' fastniment shall not he deemed to have been givm to Lender UKtlJ actually
   re.) -"d by Lender. If any notice required by this Security Instromeftt is also required und^ Applicable
   Lavr e Applicable Law fequitemeat will satisfy the corresponding rsquiremetit tusder diis Security
 : InstrutnenL
:iSLTA-HEG--40YR-l/l-09                                                          JL^(MK
 }i®|-6ACNV>(0307)                                 P^elOoflS                                   Form 3029 1/01
        Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 12 of 26


                                                                                                                    SS/0S/2005
                                                            iiKMiiin                                 35322S         ail of 25




                16. Goveinanig Law; Severability'! Ral&s of CoftstracttOB. fliis Secairity Instrument shall be
          governed by federal law and iJie taw of the jurisdtction in w^jidi the Pr<^ery is focated. All rights and
          obtig^ns comained in this Security Instrument are subject to any requirements and lintitaiions of
          Applicable Law, Applicable Law toigbt explicitly m implicitly allow the psarti® lo agree by contract or s?
          might be silent, but such silence shall not be construed as a prohibition against a^remeni by cons-set fa
          the event that any iwovision or clause of this Security fnstrmnent or fee Note conflicts with Af^iscable
          Law, such conflict shall not affect other provtsio® of this Seairity InsiruHiefit or the Note whKi           be
          given effect without fee cottflicring fa'os'jsion,
               As used in this Security' Instnantect; (a) words of the mascolfoe gender sSmH msmr imi inctusle
          corr^pondlng neater wotds or words of the femmitte gender;(b) words in the singite feall nteaa and
          ittclutk the plural iaid vice versa; and (c) fee word "may" gives sole discretion w'ifec#! any ob'-g&iion lo
          tahe any action.
                17. Borrower's Copy. Borrower feall be given one copy ofthe NtKe .•«!<? o- this Sectn'ly hssiniment
                18. Trarrsfer of the Property or a Beneikial Interest in Borrsuwtr. As usedria this Section 18,
          "Interest in tlie Property" mean.s any legal or benefldaJ interest In fee Froocrty, inclt.dK!g, but not limited
          to, those             interests transferred in a bond for deed, contrwt tts"     instaltacsh sales contract or
          escrow ^eenicnt, the intent of which is the transfer of title by Borrower si a fama' d.«tc to a purchaser.
              If ail or any part of tlte ProperQ' or saty Interest in the Property Is sold or aiS'eiferrcd (or if Borrower
          is not a natural person and a beneficial interest in Borrower « sold or transferred) without Lender's prior
          written consent, L«tdar may roquirc immcdmtc payraerit 't, Jtil< of all sums secured by this Securih'
          Instrament, However, this option shall not be exercised bv              if such exercise is prdifeited by
          .Applicable Law.
               If Lender exwises this Of^ion, Lender shall give ^ t %er no* jc of acceleration. The ntMice shall
          provide a praHiod of i»t less than 30 days fironi fee 4s» me i ce is given in accordance with Scctiai !5
          within which Borrower must pay all sums secured h th Set iiy Instrument. If Borrower fails to
          these sums prior to fee expiratiotr of fets period,          msy fevofce any remedies permi^ed by feis
          Security Instrument without further notice or (teas®ad on Borro'.w.
              19. Borrower's JRigfrt to Retestate Aft». -n.reirriition. If Botrower meets cwtain oonditlons,
          Bon-ower shall have the right to have enforrento"! J ihis Security Instrument discontinued at any time
          prior to fee earliest of:{a)five days befo c «aie of the i -tiperiy pursuant to any power of sale contained in
          feis Security Instrument;(b) siKh otJ-cr penod :« Appiictfele Law might specify for the termmaion. of
          Boaowefs right to reinstate; or (<) entry o> judpneot enforcitig this Security liustrumenf. Tliose
          conditicms tsre feat Borrower: (a) pays Lcr-der all sums which thai would be due urtder this Security
          festruraeflt and tite Note   if tr ,«scei5fsi'e«rfcad occurred;(b)cures any default of iuiy other coveusanis or
          agreement:(c) pays all expenses ijvtjn-ed in enfcffcing this Security Instrament, incloding, but not limited
          to, reasonable aitorocyf' fee?, prop»ty inspecfitm siid vsluMion fees, and ofeer fees incurred for fee
          purpose of prcrtettrig Lcj'dfcfs Interest in the Fhroperty and rights under this Security Instrument; and (d)
          takes siKh actiw ss Lenaeir my rc^nabfy teqtiire to asswr® tl« Lender's inters in fee Property and
          rights Hnder this Sc«?tfy Instrto'cnt, and Btorrowcfs obligarioii to pay the autns secured by this Security
          Imsrument,shall nfstat® unchanged. Lender may require feat Borrower              such remstatemait sums and
          expenses in one or more of fee foiiowing fcsms. as selected by Lender:(a) cash;(b) money order;(c)
          certified cltorfe, tank checl, treasurer's cteck or cMhiefs check, provided any such check is drawn upon
          an instiiuricr; wt»se deposits are insured by a federal agency, tnstrumentstlity or entity; or(d) Elaatronvc
          I-'unds Traruifer. Up<i"i reiivstaieinent by Borrower, feis Security Instrument and obligations secured hereby
          shall remsia &!!>■ elective as if no acceleration had ocatrrcd. However, Ihrs riglit to reinstate shall not
          apttefcifee «eefaccetef®toit under Sectkui IS.
                Jjf. Sale of Note; Change of Losa Servicer; Notice of Grievaacc. lite Note or a partial interest its
          &e Note ^together wife this Security Instrument) can be sold one or more times without prior notice to
          aariower. A sale miglit result m a change in the entity (known as the "Loan Servicer") tliat collects
          Per»4k Payments due under fee Note ai>d feis Security Instrument aid |»ffoniis other mortgage loas
          servH,iag obligsuions under the Note, this Security Instrument, aatd Appiic^Je Law. There also might fee
ij-.;    KiiLTA-jm&-40YR-l/l-09                                                                           0000389247
                                                                                Initials:
         ?1®-6A(NV)<0307)                                 Page il of 15                               Form 3029     I/Ol
          Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 13 of 26



                                                            liWiiliiill                              w              fS"JT

             one or more changes of ihe Loan Servicer imreiated to a sale of fbe Note, If there is a change of the Loan
             Servicer, Borrower will be given wricen notice of the change which will state the tusnte and address oftW;;
             ttew Li»n Servicer, the address to which paynnents should be made arri any other infomiatiMi
             requites in coanectiori with a tsotice of transfer of servicing. If die Note ts soW atrd thereafler the Ijisp «-
             serviced by a Loan Servicer other tft® the ptsrchascr of t!ic Note, &e moftgage loan servicing ohlif.Hiwis
             to Borrower will remain with the Lost Sa^'ca- or be transferred to a successor LoaJi Servicer anc are not
             assumed by the Note ptircliaser unless otherwise provided by the Note purchaser.                      "ISX ; l'
                  Neither Botrowcr nor Lender may commence,join, or be joined to any ludiciaJ ct-ikr. sas                 a"
             individual litigant or the member of a ciass) fiiaf arises from the othei party's actiojK pursuer-r to this
             Security ftistrumetw or that alleges that the other party has breached any provision ol, er grsy dot;.' owed by
             rmoti of this Security Instrammt. untli such Borrower or Ijcnder has not fs>t the mhet pany i with such
             notke givim in mmpliance with tlie requirements of Sccuon 15) of sucit alleged breach and afforded the
             lyiher party hereto a reasonable period after the giving of such nou-ve to take t«Tectivc action. If
             Applicable Law provides a lime period which must cltgtse before cdtaifj.sclion cast-fee ^ken, iha: time
             period will be deemed to be reason^le for purposes of this paragraph, 'flie acricc of acesierarioii and
             opportunity to cure given to Botrovs'cr pursuaty to Section 22 and tfic ittfriais of aoocletaiion given to
             Borrower pursuant to Section 1$ sitaif he deemed to        the ttoiicc attd opportunity to take corrective
             action prowisioas ofthis Section 20.
                  21. Hmutrdous Substances. As used in tfiis Section 21.              'Haacafdoos SulKaaiKCS" are those
             substances detlnsdi as toxic or hazardous sutetaBces, po'faUitts, or         by Envtrofimenial Law and Uie
             following substances; gasoline, keiosene. other flamm toic tv lov-to petroleum products, toxic pesticides
             and herbicides, volatile solvents, maiejials coTtamiKg .sbestos or formaldehyde, and radioactive materials;
             (b)"Enviromnenta! Ivaw" means federal lav,- and kwi of iicjitssdiction wliere the Property Is located thai
             relate to bealtli, safety or enviroiimmml pfo!''A.rr,s, (c) "Frsvircmmental Qeaaop" includes any response
             action, remedial action, or removal action, as defi4i.« in Environmental Law; and (d) an "EnvifotJmentBl
             ttondition" means a condition that caaf^se, coEiStiutc to. or otherwise trigger an Environmetitai
             Cleanup.                                    '
                  Borrower shall nor cau^v or pcmtii the j;»c$toce, use-, disposal, storage, or release of any Hazardous
             Substances, or threaten to fgicass ;«ty Ilfezs-rdeus Suijstances, on or in the Property, Borrower shail not do.
             nor allow anyone else do, anar sif afiecfing toe Property (a) that is in violation of isny Envtroi»iwiita(
             Law,(fe) which creates tsn e.vs.uom'astifcst Condition, or(c) which, due to the presents, use, or release ofa
             Hazamous Substasice, create^ % condiibii that adversely affeas toe value of the Profxiily. The preceding
             two sentences shsS Bsrt appiyLtd .the presence, use, or rtoragc on the Property of iiroal! quantities of
             Hazardous Sul5Si.c-jis.a. ihst are f-^erreliy recognized to be appropriate to normal residential uses and to
             mai.nfenancc of tliepjc-perty (including, but not limheti to, hazardous substances in consumts- products).
                   Borrowci •fv.a'ff promptly give Lender written notice of(a) any mvestigatkm, claim, demand, law,suit
             or other irttyri by asy governmental or regulatory agency or private party involviKg the Proper^ and any
             Hazruocms;: SubsttoKS or Environraemal Law of which Borrower has actual kaowiedge, (b) a,ny
             Environment?J rVfistitioji. Including but not limited to, any spilling, leaking, discharge,release or threat of
             retesssi sf any flaZajdous Substance, saad (c) any condition caised by toe presence, use or release of a
             Hassu"da®.Substance which adversely affects the value of the Property, If Botrowef learrts, or is notified
             hy any go^'sstimental or reguMory aiuihority, or any private party, that any removal or other remediation
      -      oLsifiy l-lazardous Substance affecting toe Property is necessaiy'? Borrower shall promptly take ail necessary
             rem,e.i'i! actions in accordance with Enviromtierital Law. Nothing herein .shall erc^e my ol^gabott m
.            Lender for an Environmsntai Cleanup.                                           „     ,,


■■ffiixxxp                                                   Page 12 of 15                               FOmi 302? IfOJ
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 14 of 26



                                                    llWiiillil                            353226


           NOK-UNIFORM COVENANTS.Borrower and leader further covmant and agree as foltows:

       22. Aceetenitioa; Rentedtes. Leader Shall give aotiee <o Borrower prfor to aceeieratfon foffowing
  Borrower's breach of any covenant or agrmneat in this Security Insimmeat (but cot prjor U
  accelefation attder SectloB IS aniess Appifcabie Law pwitfes otherwise). The aofice sbsH spscsl^-; (a)
  the dcfauit;(h)the acttoa recfuired to cure the default;(c)a date, not Jess thaa 30 days ftos^ the dale
  the notice is given to Borrower, by which the de&uft uiast be cared; and (d)ilmt failu« to i-ort fbs
  default on or before the date specified in the notice may resuU in acceleraiioB of the sa»s ssrcBrcd%
  this Secttrify instrumcot aad sale of the Property. The notice shall further isforro Kofrower of the
  right to reinstate after acceleration and the right to bring a court action to assert the Hon-esistcace of
  a debiult or any other defense of Borrower to acceieration aod sals. If the default fs rot raff^ on or
  before the date specified In the notice, Lcoder at its option, and without ferther         t^y iovoke
  the power of sale, indading the right to accderafe fuil payracat of the Note, and «ly other retBedi«s
  pemtittod by AppHcabte Law. Leader ^aH be eadtfed to collect ail exjKases Incurred in parsosng the
  remedies provided in (his Section 22, iadudiag, bat not limited to ^ssonablS:sst-tsraeys' fees and
  costs of title eridenee.
       If Lender invokes the power of sal«. Lender shall execute or cause Tr^r^'tee to execate writtai
  aotlce of the occurrence of an event of default and of Lcoderis election to canse the Property to be
  sold, and shall cause such aoHce to be recorded to each ct unfy in which any part of the Prc^erty is
  located. Lender Shall mail copies of the itolfce m prcscribto ay Applicable Law to Borroww ««d to
  the persons prescribed by AppOcabfe Law. Trustee shall gjve pagtsc aotice ofsale to the persons and
  to the manaer prescribed by Applicable ljnv. After tic j'Oje reijusi-ed by Applicable Law, Trustee,
  without deuiand on Borrower, shall seB the Property at ppfePc Ructioo to the highest bidder at the
  time and ptoce sad nnder the tenxts designated in tha ao&ce m sale to one or more parcels and to aay
  order Trastee determines. Trustee may postpone sate of oH or any parcel of the Property by public
  anaotmcefneiit at tlic time and place of any provfonslf scbeduted saie. Lender or Its desipiee may
  purcbsse the Property at any sale.
       Trustee shall deltver to the parcHniior Trtefs^s deed coavcying the Property without any
  covenaat or waresnty, expressed or Lt.^dsed. Tbe twitols in the Trustee's deed sheft be prima facie
  evidence of the truth of the siatemcf ;> made ftsreift. Trustee shall apply (be procwds of the sale to
  the fojlowing order:(a) to nlf cxpeos.;! of the <v^de, tociuding, bat not Bmitcd to,reasouabfe Trustee's
  and attomieys' fees;(b) to all i"iss            by this Security Itvstrainent; aud (e) aay excess to the
  person or persons legasw eatiijed tS it.
       23. Reconveyance Upc-n               of ail sums secured by this Security Ittstnanent, Lendrt shall
  request Trustee to '•eco-t    the Property and siialt surrender this Sscurtty lnslru«i«»t and all notes
  evidasciag dtisi            by thte Security Instrutstent to Trustee. Trurtee shaij recoisvey dte Praperty
  without warranty u> toi. person ot pei^ons legally entitled to it Such person or ;«rsons sljall pay any
  recordaiOT costs ..."iifter may charge stidi person or persons a fee for reconveyteg the Prt^iejly, but only
  if the fe is paid to a curd party {such as the Trustee) for services rendered and the charging of the fee is
  pemjJtted uc.fei- rst^JjcabJc Law.
       24. Sahstitoto Tntsice. Lender at its option, may from time to time remove Tnjstec and sj^int ?.
  successor ;«EStec to       Trustee appointed hereunder. Widioul conveyance of the Property, the stKwessor
  trustee shati susteea to ail die title, power snd duties confcired uprm Trustee herein and by Applicable
  L,vaf
          li, Aisnmption Fee. If iliere is an assumption ofthis iOtm, Lender rnay charge an asmimption fee of
  o s.s




  AL!rA-i®S-403m-X/l-09                                                            (My        000038S247
                                                                      rnitials:;jy^ iM- N
  t|^-6A{NV>(0307)                                Page 13 of 15                             Fon»3&29 1/0!
            Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 15 of 26


                                                                                                                            06/08/Z©®9
                                                                  HlliilllM                                   353228                of 25




                                                                                                                                       ..ll
                       BY SlOKINCi BELOW, Borrower accepts Mid agrees to the terms and oovenaats contained in this
                  Security bistniment and in »ny Rider executed by Bcsrower and recorded with it.

                  Witnesses-




                                                                         I^o F. fCxaanetr



                                                                                                              dfa      m'
                                                                                                     rr::::   'd:i:iXfP'

                                                                                                                           (Seal)
                                                                         Audrey S                                      -Borrower




                                                                               ''H rc ,

                                                              (Seal)                          ■f i
                                                                                             •in
                                                                                                                           (Seal)
                                                          -Borrower                                                    -Bcrrow'e

                                                                        ;l-    t-!   !■■■;?;::?■
                                                                              i:     1"
                                                                                .-A-v-l




                                                                                                                           (Seal)
                                                                                                                       rBwower

                                                          n
                                            • -ri
                                                               :3;i:r



                                                              (Seal)                                                       (Seal)
                                n                         "Borrower                                                    -Bonower

                                  T^X-C--
                                                    rp-
                                                ■ r-:




                                   ■ lif'

                   . •m,V
         ... -ift"""'®
          -lip-
Pi:,,,      llto               40yR-i /i-09                                                                         0000389247
            ll,
  ' •lii:::lst^SSS|^-6A(NV) (0307)                              Page !4 of 15                                 f*onn3029     Wi
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 16 of 26


                                                                                                                                            mm/zms
                                                                         liilii                   'laflSK                                   015 of as




                                                                                                                                                   ..4
    STATE OFf«T:^" <C-4v'p6(                                     «V.
    COUNTY OF fcyw^
              This instfljinent was acknowledged before me on                         "JcAN.®-                          3\.oo5^
    h&> r. Kssjaetr and Atidtcay E. KxaBer                                                                                                               ■--■■■4-i-"'




                       .WltUAH PmiOIFRElS
                               COMM. # I5290H
                               wimttWSiK ouroiwu
                                umimmmn
                          Hy            1{ftr««awr J?, J




    Mail Tax SEateuieote To:
    Paaf Rflsncia!, LLC
    I-iSI Los Gamof Orh'e
                                                                                               iv'
    Saa Rafael, CA, 94^



                                                                               ■       ...ir

                                                                               ^MfeF   '-   ;..... •




                                                           ...4-;-?           ' 'V:

                                                           ""          ii:.

                                              .ri.

                                Fit- -4.. '




 • tvFF        "Fh4-

     -    '




 ^ ^TA-SSG-4<«R-1/1-09
                                                                                                            faiiials;
                       (C307>                                         Page 15 of 1$                                               Fom3029   liOl


   ALrA-NeG-40¥R-f1.09                                                                                                        D0SA16MV
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 17 of 26



                                                           itiHiiiiiiii                             353220         0iS of 25


                                                                                                                             ,.i..




                                                                                                        ,.,B' ^"■"t i:;!--           vfi''
                               ADJUSTABLE RATE RIDER                                                           :
                             (Monthly Tressiiry Aversgt - PavmeEt as*! Rate Caps)               , ii ^         i ? \i

                                                                                             ■ii-      'IXL
        THiS ADJUSTABLE RATE RIDER is made Shis 02nd                da^'of June, 20 OS            " .and
  is incorporated imo and shall be deemed to amend and supplement the Mfjngage, Deetl (if Trust, or
  Security ITeed (the "Security Instrument") of the same date given by the wtdersigBed.ldie "Borrower") to
  secure Borrower's Adjustable Rate Kde (the "Note") to Paul Pinanssa-al, ZJ^c O f


  (tlte "Lender") of the same date and covering die property described in the Shhrutu v Jnstromcnt and locked
  at:
                          1740 Autmrai Gl&ii Street, 5'«j'nley, JSTV, 69408

                                                   iPrejKir) ■^ddfesij

           THE BOTE CONTAINS PROVISIONS AULC!%m»fj FOR CHANGES IN THE
           INTEREST RATE AND THE MONTHLY RA^»€NT. THE ©ORROWErs
           fiSONTHLY PAYMENT fNCREt MAY S£ UMITED AND THE INTEREST
           RATE INCREASES ARE UMITIL

        ADDITIONAL COVENANTS In it lUtwi (» tlJc covmants and agreements made in tite Security
  Instrument, Borrower and Lender furtbo                 and agree as foHows;

  A, INTEREST RATE ANpfpOiYiBETJFAT^tNT CHANGES
  The Note provides for cfenges at die ifrfe cd »,'« and the monthly payments, as follows'

  2. INTEREST
        (A) Intemt M«Ie
        Intes-est will b? eterged 03 unpaid prindpai until the full amount of principaJ has been paid. I will
  pay interest at a /in-r!) late of                i. 000 %. The interest rate I will pay may change.
       Die mterost                  by this Section 2 is the rate I will pay both before and after any default
  described in Section TtiT) c?rshisNo!.e.
  ALTA-NI^C 4^m-S/l-0S>                                                                             0000339247


                     ■     Form 3112 1/Ot   Modi^'e-4 fte Msaithiy Tsie^3*M:y Avwag# ^MTA)
  Ps3e 5 O- S
  VWP MO?-iTAGE roSMS - {800)521-7281                                                                        l'Fai33
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 18 of 26


                                                                                                         35323




          (B)i»tem< Chaage! Dam
           Hhe ffitcfiest rate I wilf pay may change on the firsJ day ofAugust^ 200S                      .SBitjRthe
     every month dtefeafttsr, Each date on whkJi my intraest rale ccwld change is caillesJ w                         ClTartfci
     Date." Itve new rate ofinterest will become effective on each IntK-esi Change Date.
          (C)lotemt Rate Liaal
          My interest rate will never be gre®ar than                       12.500 %,
        {0)T}jcIadea
         Bc^iiMiiag with tiffi titsJ Ititeest Change Date, aiy tnfirrc.'Jt rate »iU be fc-Ksja o.'i an llie "taesa" the
     Twetvx-M«jth Average" of Ac annual yicMs on actively traced Utiitcd Siatcs Ttcascr Secern e? -lipsScd to # constant _
     TTiaosrity of one year as pubfjshfid by ite Federal Reser^'c Bwiirf in the Fedasr x,        St r 4\tal Release cntfiled
     *Sefcc{«j Interest Rates (it.!5}*(lite "^onStiy yicMs"). The 'Twelve Mtatlh At e ^            ^.ned by addfcg toecthCT
     ihe Mon&ly Yields for the most, reccndy svaslafele twelve wonitts and dividing b> ^        1 « r.ost reccm intkst figute
     avsiltddc as ofthe dete 15 days before «acb Change Dale is adled tise ""Current b de.v."
          If the Indes is no lotiger awtilable, the Note Holder     c-kiose a new index which is based upon
     cotnparabfe infomtatioit. The Note Holder will give me notice o» r"s choice.
          (E> CalcBlatioB oflBteml Rale Changes                                  i ;!
          Before each Interest Qsange Date, the Note Holder wlli calcwiats tny new interest rate by etlding
     Thxe« antd 500/1000                                   peKenldi'effdjtts(                     3.500 %)to the
     Current Inde.v, The Note Holder will tlten round die        of t)'«s .addition to the nearest one-ei^th of one
     percentage point(0.125%). Subject to the 11'-.tattsd in Seetion 2(C) above, tlte rounded aniDURl will be
     my new interest rate until the next Interest Cnstsfs OMc. : ;

    3.PAYMENTS
          (A)Time and Place of Payaients
           1 will pay prmcipaf and interest b? making payments every month,
          I will make my j;vjfnth]y jx-ymeni;. on tlie first day of each month begintritig on
    August 01, 2005                   . I will           these payrjients every montti laitji 1 have paid ail of the
     principal and interest gad^any ote vhk^cs dcscrib^ below (hat! may owe under this Note. My monthly
    payments will be appfed tc iJitomsi iiefiw priodpal, if, on July 01, 2045                  ,1 still owe
    amounts under thtt Not-Si 1 will pay toose amounts in fall on that date, which is called the "Maturity
    Date."
          1 will maker-'.y^iOitiliiypdvmsntsat P.O. Sox ^86^, Sa»t.a Rosa, CA, S540T08S7

    or at a different place if.'ettas ed by the Note Holder.
         (B) Aurjatif of,A1y teldal Moolhly Paymcats
          Each of my ta i,al monthly payments will be in the atnount of U.S. $ 413.42                                . This
    amount nay change
                                                                                                            000038S247


                mOSi                                       Page 2 <^5
                                                                                                fkil\      Forra SifZ 1/01
          MjKjUiee for 14001% Treasury Avwage(MT.A)
    ALl.V-',j:,(,M!8V}{.}/J4jg                                                                                       pj.'OiSJ




.ffv'-
             Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 19 of 26


                                                                       ■■lililil                                353226          fXT

                                                                                                                                               ifci
                                                                                                                                                -..•v.-.'




                                                                                                                                           ,                ,e
                                                                                                                                      at
                      (C) PayiBent Change Dates                                                                        :;;f '
                      My raonthiy pj^rtneni ntay charge as required by S«lion 3(D) below banning on the           154 r V
                day of        August, 2!>06      , arid on that day every (2th raontii thereaikr. Each of time   U caited i 7'
                a "Payment Chttngc Date." My montisly {raymettt svill also change at any time Section 3(F) or S^Gl below '
                requires me to psj' the Foil Pajment,
                      1 will pay the amount of ray new racnthfy payment each irjootfi begrrtniog on each f^v/nsnl Oiange
                Date or as provided in Section 3(F} or XG) below,

                     (D> Cakuialtoa of Mmjtfely Payjaent Changes
                     At least 30 days beftye each Pajmient Chajge Date, dte Note Hoid«» will c^kistote the amount of the.
                monthl)' p.^nenf. titat wouM be sufficsetu 10 repay tite unpaid principal thai « am expected to owe ta the
                PaymetU Change Date in fell on the manirtiy date in snos-jcntmily equal installments at the mtcrest rate
                effective during the month fsreccding the Payment Cliaoge             Tire result of diis caicuiation is called the
                "Fall Payment," The Note Holder will then calcufate the amo<, a            my ntofldiiy payment due the moish
                preceding the Payment Qtange Dttte multtplieci by the number I A'"" The result of this calcitlafion is
                caiied the "Limired Payment." Ifftlcss Section 3(F> or 3(Gi 'tfw-w reqx~es me to pay a different amount, 1
                may choose to pay (its Limited Piejment



                     (1^ Additions to My Unpsld Principal       (( n
                     My monthly payment could be less {Baff tire airtdiik of tire interest pottkm of the monthly payment
                tltat would be sufficient to rep^' the « oaij pn'-ctjsti I owe at the monllify payrnent date in full on the
                maloriiy date in subsianliaJJy eqiai p«r rncncs {• sa. each month that my monthly paitnent is less than she
                mteresi prariou. dre Note Hyitirr v/dl >j7j^i l ■. jniotmi of my monthly payment from the amomt of the
                interest portion and will add fct kftcrt'sce n «ry unpaid principal. Die Note Holder will also add interest
                <m the amount of this ddTerenfc t 1 -f unpaid pnncipft! each month. The interest rate on the interest added
                to princi|Kil will be the rqdc re^^ireii sy sssctwn 2 tilKsve-

                     (F) Limit«          OapaM Prfetctpai; lec-reased Mo&tiily Payt»«it
                     My unpaid pfinsspal cair never exceed a maximum ammmt equal to one hundred ten percati
               ( 110 %) of the pnt¥;kai aisount t originally borrowed. My unpaid principal could exceed tJiaf nuwimuro
                anoant due to 'he Limiot? Payments tmd interest rate increases. If so, on the date dim my piiying ray
                monthly paym sst s;''-!<ld ci^ise tnc to exceed tljat Jknt, i will instead pay a new mondtly payment. The new
                monthly pji} meat i-ril be m an amount wdtidh would be stilTiciat to repay my dten unpaid principal in fitll
                cm the msf|-)<ity date .r, my oirrenl laisrcsl rate in snbstimtiaily equal payments.

                                                                                                                  0000389247

                                                                   PageSofS                                       Form S-ftS ti8t
       ;-f           Mo<iifi(sJ fijT NfemtMy TrtatJW)'   (MT,A )
                 AWA,yEG"«YB.t/t,ei>                                                                                       f]R»3J


,aa,
     Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 20 of 26
                                        rv



                                                                liWllllilii                             353220           mliT




                (G> Required Full Payment
                On Stie 5th Payment Change Date and on each succeeding Sdi Payment Cbaage Date feseafter, th
           begin paying die FaO Payment as my monthly paymans until my rnonthty payntenl chsagf? a|a«. 1 \ «
           also begin paying the Full Payment as my monthly payment on the final Payment Chais&e Oate,
           4. NOTlCi or CHANGES
                The Note Holder will deliver or mail to rae a notice of any changes tsi Ifii amo;;?;' of t't." monthly
           payment before the effective date ofany cliange. The notice will conlairs A;n.tarest rate or      applicable
           to my toM for each month since the prior notice or, for the first notice, stnce the dsi'v of this Note. The
           notice will also include mfomiatjon required by law to be given to ins -gad also the- ttlie and teicphoae
           nuinfeer ofa person who will smswer any i^estion I may have regarding n"fsMce.
           B. mANSFER OF THE PROPERTY OK A KENEFiCUL INTERE&f                                 ^.^BddWER
           Uitifonn Covenant IS of the Security lisstniment ss amended to read as follow
                      Traasfer of the Property or a Beoefidat Interesi in Borrower. \s used in ibis Section
                18, "Interea in liie Prop^y" m^ins tuiy legal or benefm?ri interest in the Property, including,
                hut not fimited to, those beneficial interests transferred m « oond lor docd, conliaci for deed,
                installment safes contract or escrow a^eement, the intent a which is the transfer of title by
                Borrower a a future date to a purchaser.
                       Ifail or any part of the Property or any I«t»«st m the Property is sold or transferred (or if
                BofTowa- is net s natwal person and a benefic ai tnteres c Borrower is sold or transferred)
                without Lender's prior written consejv tj:tidc< mav reqatre immediate payment in fuli of afi
                sums secta-ed by this Security Insirurnisnt Hsw-evet, dj,, ct^cl'on shall not be exercised fay l,endsr
                if such exercise Is prohibited by Apphcaefr Law. Lsn.dcr also shall not exercise this option if;
                (a) Botrowcr causes to be submitted to Ltmds- formation rsqutted by l-ender to evaluate the
                inteiided transferee as if a new '/ai were ornig trade to the transferee; and (b) Leader
                reasonably deicnnlncs thM Lraider'*- securit/ will not be impaired by Ihe loan assumptiDo and
                that the risk of a breach ot my to-^-enant agreement in this Security Instrument is acceptable
                to Lender.
                     To the extent pet,n't-d by A.>jj|tcaj»le [..aw, lender may chaige a reasonable fee as a
                condition to Lendo s co Etcnt to the loan asstjmfHion. Lender may also reqtsire the transferee to
                sign an asstmiplioM ^tcexntsw tm is acceptabie to Lender and thstt obligates the transferee to
                keep all the promssct and s^cemwns made m the Note and in ths Securi^ lastttanent.
                Borrower wip coa^iou?; to fee ooligated under the Note and this Security Instrument unless
                Le!td«Tei<B?'5es|Jm'oiyet ativj-fting.
                     if Lctidcj.exercises ths opticm to lequire immediate payment in full. Lender shall give
                BoTTower nohic --tS acceienition. The notice ^all provide a period ofnot less than 50 day?
                the date the notice sf     in accordaaice with Section 15 within whfch Borrower must pay all
                sums T-xrurec by thus Security instnitnent. If BcHTower tails to pay these sums prior to tlse
                expiraoon of053 period, Lender may invoke atiy rOTedies permiB^ fay this Security fostnanem
                withoiilfurther isoticc or demand on Borrower.
                                                                                                          0000389247

                                                                                  Initiate:
      _                                                       pajsaors                          ~         For»3ti2i«ii
                Vodificd ftir Montftiy rre»B)' Avera®:(MTA)
     T. AiyA,Hl.G,4ayR.i/|..(J3                                                                                    mi33


,U    ; .^4--
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 21 of 26


                                                                                                                      86/es/200S
                                                                                                   353220             020 of 25



                                                                                                                                i-r



                                                                                                                               "xsi
                                                                                                                     i-r-r-E"'' >, ■■ il-'i
                                                                                                                     -tJXIXXH-;

                                                                                                           Xlfe/'X
                                                                                                        .IT' H-f:-
      BY SJGNING BELOW, Borrower accepts smd agrees to the tanins and covenants contaihei i®
  Adjustable Rate Rsdet.


                                                                                                        ;:R
                                                        .(Seal)                                               (Seal)
  I,eo F. KraiMfr                                                  Aodrey


                                                                                   ..i        ig
                                                                                       ■14±
                                                        .(Sea!)                                             .{Seal)




                                                                   , ■"•grlx   '"Xg-
                                                         (Seal)                —                           .(Sed)




                                                                                                           .(Seal)




                                                                                              /S(gn Ori^md Only]
                       r„           ■        ■ i.4..E                                              0000389247
                            . ■'■trf TESX
             (C0OS>                     '.                 Page 6 of 5                             form 3112 )/ei

      MwfifW filif
  Am-Ni&C-#Y8^i;|.fe» ,^2.
                                 ...,




           • •'X ■"   ' .L.U^-
            Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 22 of 26


                                                                                                                                   353221         iD2i of 2S



                                                                                                                                                     ■i:.

                                                                                                                                         r-Est..

                  Lenden PauiFiftancia!,LLC
                  Address: 1401 Los Gamos Drive                                                                          .-vr      XIE-'
                  C%, Sate Zip: Sas Rafael, CA, 94903                                                                    i jx      j:x
                                                                                                            t?t'
                                                                                                        .,-tXtE"             ■'■■■Hi®'
                                                                                                                             -ESEfEa
                                                          (Spsce Above This Line For Recording Da^:|
                                                                                                                      -j-:


                                                                                                        tfc., ,i
                                                    PREPAYMENT PENALTY RfBlftr

                          This Prepayment Penalty Rider is made (his           02nd           "day&f,                 June, 2005
                  and is incoiporatcd into atni shall be deemed lo amend and swpplwm'^l ibf Mortpge Deed of Tntst, or Security
                  Deed ^the "Seeoriiy Instrument") of the same date given by the otrdtasignal XBofrowcr") to secure Boirower's Note
                  (the "N-ote") to                                  "


                  ("Lettder") of the same date and covering the properrv described k. the Security Instrument and located at:

                                                                      TTj.,      •(•-•••XT'

                                                          1740 Autrffrr Gien Street, Femley, KV, 8940S
                                                                 "i     f Priii0!iy Address 3


                        additional COV-1 NAN"??;.           In addition to the covcnajits asrd agreements made in the Srsarity
                  Instrument. BcKTower and Leader furthtrr covenant and agree as follows;

                          Borrcw^r may isalse o Mi { p. yment or a partial prepayment ofprincipal at any time- However, if within the
                  first       2         vftin after the         3«rower executes the Note, Borrower will pay a prepayment charge on tire
                  aggregate prep^inec::& rmfc w tim any conseattive twelve month period which ejccecd IWv of the original
                  prinetpa! amount stated in Jve ficui. rthe • hxcess Principal"). The pfep^roenl char^ will equal the interest tme that
                  would accrue during » six nvaf>i- pwiod of the Excess Principal calcolated at the rate of intwest in el&ci under the
                  terms of the n«^gt:#g.#pc ofttw prepayment.
                          No pre.|®yi»enl p^afty wii! be assessed for any prqinyment made after the PrataUy Period,



                  The ->^ote Holder's talture to collea a prejaymem penalty al the time a prepayment is received shall not be deemed
; f i;--.         a waiver of si«h penalty and any such jjcaalts' calculated in accordance with ilste section shall bo payable on
'"'XXSJ; demsjtrl




                  PiastftJ at'      Prep*}<m«a» Ptaalty Rtdtr                                              Initials
                                                                                                                                             /I
                                                                                                                                             ^    ^^
    ■"E.E""-" '                                                               Psg.<tofI
                  Ai,TA-,NEG-4nv8.i/i.es                                                                                                   mm3itm7
   Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 23 of 26

                                                                                                                          86/08/2063
                                                                                                          353221          822 of 25




       If a taw, which         to this toan and which sets a ataxirouin prepaymwst charge w prohibits prepaymaitchaigcs.
       is finally interpreted so that the prcpaymeni charge to be coitotcd in connection with this Joan exceeds fee
       permitted limia, tten (i) any such prepayment charge slrafi be reduced by the stmount nsxessary to reduce ■ v;
       cbffl-gc to the pcmiitted limit, or(ii) if the prepayment charge is prohibited, no prepayment charge wiii be assessor
       or collected.



       00 NOT SIGN THE PREPAYMENT PENALTY|«OER »EFOR£ YOU READ IT. THIS PRgP.4YAjENT
       PENALTl' RIOER PROVIDES FOR THE PAYME.NT OF A CHARGE IF VOU WISH TO RliPAY TffE
       LOAN PRIOR TO THE DATE PROVIOED FO R REPAYMENT.


            By signing below, Borrower accepts and sprats to the lenBs and coyensnts containod in the Prcfwjmcnt Note
       Addendum.




                                                                  <Sca!)                                         —.(Seal)
              Kransef                                     -Sorrower         Amfe:^. p. Kram®                      -Borrower




                                                                 USeai)                                          __ (So#!}
                                                         ♦Borrower                                                -Borrower


                                                             rp-
                                                                                                                       (Seaf)
                                                                   rer '    -i'T'                                 -Brsrower

                                                                    r?"l-

                                                                    d:?'
                                                             "




                                                                 -XSeai)                                             {Sea})
                                                         ' Borrower                                             -BrMTower




         "'""M i-L-
■ten       - ■ ' ■

                31. IIXQJ   Prepay wear Pfaafty Ktitrr
   ■tr?"

                                                                      i'iaciot2



   At.TA-NEG-48VR. in-m                                                                                           69e6JS92«
       Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 24 of 26


                                                                 llliliiill                              353228           TaoMr




                                        SECOND HOME RIDER
              THIS SECOND HOME R/0ER is faade tiiis 02nd                         day of Jm«, 2DOS
         aad is incorpofaied into aad ahai! be deemed to amefid skI s^jplcment the Mortgage, Hsed of
         Trust, or Security Deed (dte "Seeuritj* inarumem'*) of the same date given |t>' titc sifjdcrsfijned (the
         "Borrow^ whether titere are one or more persons undersigned) te- s^-Jiure Bvrn --ers Note to
         !?sul Finaneisil, lAC                                                      ^IIT'''

         (the "Leiider'O of the same date and covering the Prop«ty descrfcea is.the Sec3Sf% Tnstnmtent (the
         "Property"), whidh is located at:
                               1740 AntUBRH Glen Stxeat, Fem.Xoy, StV. #St5S

                                                        (PrOjasny Addre-al

              In addkton to the eoveo®ts^agreements made tn the Sectsrisy Instnimeat, Borrower and Letufer
         fiirther covenant amd agree lliat Sections 6 and 8 of the           Iresttmssnt are deleted and are replace by
         the following:

              6. €>ccup»ncy- BrOTOwer shall occujfy.und shall an'y use, tire Property as Borrower's second
              home. Borrower shall keep the Propert> avfirDblc fc. Bon-owcr's exctusive t^e and enjoyment at
              all times, and shall not subject the Propenv t.c any thnesharing or other shared ownership
              arrangement or to any rental poo! >;r agreemcjir that requires Borrotw either lo rent the
              FToperfy or give a rnans^ement fei or any oiJtar person any control over die occupamcy or tse
              of the Property.

              8, Btwrowcr's Loas ApplfeatioB. Battw/er shall be in delault if, daring the .Loan application
              process. Borrower or any p^-jons or entities acting at the direction of Borrower or with
              Borrower's k}KSW4.03ge C0rt.itH gave maieriaJiy false, misleading, or inacottate information or
              starements to} eiuc"" jot t-j^ted to jTTOvide Lender with inareria! inlormattcn) in connection with
              the Loan, fvlftterial repr^.y^tstations inclttde, but tue not limited to, representstions conceoiing
              BorfowePs4s|jSphcy ofi^lhnoperty as Borrower's second home,
                                                  '                                             0000382247
         HULTtSTAT£ SfiCOhO HO«S t?,PER - Slagte FanS}- -
         FsnnJs Ma«Freep.fl-aae UtnPOItM t«STRU«EtlT                                                 < Forro 3888 t/Ot
                                                          Page lot 2                         late:
         i^^365?tmt1) .                    WF MORTGAOe FORMS - ?eOOi$2t-729l                               t/v




aif,
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 25 of 26

                                                                                              26/08/2005
                                                     ■liiliill              353228            024 of 2S




       BY SIGNING BELOW. Borrower acce^ aid apees to the terms »sd provisions comaSW t. J i
   Second Home Rider.



                                           .{Seal)                                   —.{Seal)
   li«o P.     Kramer                    -Eojtovf^r        Audrey E. B               - Borroiflfci




                                         —(Seal)                                     _,.{$eal)
                                         • aorrower                                  - Swrower




                                         —{Seal)                                        .{Seal)
                                         - litwrowef                                 - Batiowep




                                                                                       .(Seal)
                                         - i? ft                                     • BoiTsywcr




                        • .'w-       '

  M.m-KEG-40YE'a                 ,                                       0000389247

  <|g^38SR(OOit)                                   Page 2 of 2                Form 38S6 1/Ot




         i-.
Case 2:21-cv-01585-RFB-BNW Document 1-2 Filed 06/03/21 Page 26 of 26


                                                                                                       06/0S/2W5
                                                    ■■iniiii                                           623 of 25




                                            Legfti PescriptioH

   All that real pfqpsrty situate in the CcHiaty of Lyon, State of Kevada, described as foibws:

   Lot 62 of UPLAm RANCH ESTATES IMT NO- 7, according to rire map thereof, filed in the -               ; :
   office of the County Rtcordsi- of Lyon County, State of Nevada, as Eiocument No. 315377, r®;P'
   March 09,2004-


                                                                                                       ":aP'
                                                                                                  51

                                                                           Pi:"
                                                                                     p-h-y-

                                                                                      ip-
                                                                           %SP''

                                                      j;p' p-plip
                                                               ;r
                                                               ?-t-
                                                                    .p-'


                                                     ::..U-k -f-




                   ,.i. '415, ^14^
                              -tm-
                  "F"'

                    Fi
                     •v"t


           ■%Sr
